Citation Nr: 0217404	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  98-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a right ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active military service from April 1960 to 
April 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

This issue was previously before the Board in April 1999, at 
which time it was remanded for further development of the 
evidence.  The requested development was completed.  

In May 2000, the Board denied service connection for a right 
ear hearing loss.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Veterans 
Claims Assistance Act of 2000 (herein "VCAA") became law on 
November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  In May 2001, the Court 
vacated the Board's May 2000 decision and remanded the 
matter so the claim could be considered in accordance with 
VCAA.  As discussed below, this has been done.  The Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ear hearing loss disability was not 
present during service.  

3.  There is no etiologic connection between the veteran's 
current right ear hearing loss and any disease or injury 
during active service, to include his exposure to loud noise 
during service or an in-service hemorrhagic lesion.  

4.  The veteran's current right ear hearing loss is not the 
result of disease or injury during active service.  


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by active military service and a sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA became law on November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Further, implementing regulations have been published.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the 
Board finds VA has completed its duties under the VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under the VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statements of the case, and supplemental 
statements of the case, RO letter of July 1999, Board remand 
of April 1999, Board decision on May 2000, and Board letter 
of August 2002 notified the veteran and his representative 
of the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  The service medical 
records are in the claims folder.  

VA records have been obtained.  In March 2002 
correspondence, the veteran's attorney asserted that the 
appellant believed VA might have additional medical records 
which were both relevant and probative.  In August 2002, the 
Board wrote to the veteran, with a copy to his attorney.  
They were informed that records from the VA Medical Center 
(VAMC) were being requested.  They were asked to complete 
forms identifying additional records so VA could obtain 
them.  That is, the Board notified them that additional 
evidence was necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  However, they did 
not respond and did not identify any additional evidence.  
The Board obtained the VAMC records.  They do not contain 
any evidence pertinent to the claim.  See 38 C.F.R. 
§ 20.903(b) (2002).

The veteran has been examined by VA and a medical opinion 
rendered.  The veteran's attorney, in March 2002 and again 
in November 2002, asserted that VA should provide the 
veteran with another examination; however, the existence of 
a current disability is not in dispute.  Another examination 
is not necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In a statement dated in January 2000, the 
veteran reported that he did not have additional evidence.  

The veteran's attorney has asserted that the VCAA requires 
the case be remanded to the RO.  Nothing in the VCAA, 
implementing regulations, case law, or the Court Order 
requires a remand.  The veteran has been notified that the 
evidence required to substantiate his claim would be 
evidence of a nexus or connection between the current 
hearing loss and the claimed injuries in service.  This 
meets the requirements of VCAA.

Law and Regulations.  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  Analysis of this provision discloses that 
there are three essential elements which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current 
disability to the disease or injury during service.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); see also 
38 C.F.R. § 3.159(a)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date 
of separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).  In this case, there is no competent evidence that a 
sensorineural hearing loss was manifested within the first 
year following active service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).  

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric 
testing results meet the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a 
medically sound basis to attribute the post-service findings 
to injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

VA regulations also provide that when after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  By reasonable 
doubt is meant one, which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2002).  

Factual Background.  The service medical records show that 
at the time of the veteran's April 1960 service entrance 
examination, no hearing loss was noted on whispered voice 
testing.  Service medical records show no complaints or 
treatment for hearing loss during active service.  The 
service records do show, however, that in December 1961, the 
veteran presented to service physicians with a swelling in 
the tissue over his right ear.  That condition was diagnosed 
as subcutaneous hemorrhagic effusion, and treatment was 
provided.  The service medical records do not document 
eardrum damage or an inner ear infection as recently claimed 
by the veteran.

The veteran stated that his health was good in his March 
1962 separation examination medical history, but did 
indicate that he had experienced some type of trouble with 
his ears, nose, or throat in the past.  The service examiner 
at separation noted no defects or diagnoses.  Rather, the 
examination report shows that the doctor found the veteran's 
ears and drums were normal.  

Both whispered and spoken voice tests were performed during 
the separation examination, each showing results of 15/15 
bilaterally.  The Court has established that 15/15 is 
normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  
On the audiometric evaluation rendered on the same date, the 
veteran's pure tone thresholds, in decibels, and as 
converted from American Standards Association (ASA) to 
International Standard Organization (ISO) format, were as 
follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
30
25
15
10
5
20
LEFT
25
20
10
10
5
25

There is no competent documentation of hearing loss 
manifestations during the first year after the veteran left 
active service or for many years thereafter.

A June 1997 private audiological evaluation report shows 
that the veteran's right ear auditory thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
65
65

In a statement dated in February 1998, the veteran contended 
that his hearing loss in the right ear originated due to an 
infection of his right ear while on active duty, and that 
this condition had progressively gotten worse since his 
separation from the military service.  In a statement dated 
in April 1998, the veteran also asserted that the hearing 
loss was due to acoustic trauma caused by exposure to 
artillery firing.

The veteran was accorded an examination by VA for disability 
evaluation purposes in November 1999.  The examiner was 
requested to state whether any current right ear hearing 
loss is conductive or sensorineural in nature and to offer 
an opinion as to the degree of probability that any current 
right ear hearing loss is related to the veteran's military 
service, to include his noise exposure therein and the 
audiometric findings reported at the time of the veteran's 
release from service in 1962.  The examiner stated that the 
claims folder for the veteran had been reviewed.  The 
veteran was assigned to artillery units during his military 
service from 1960 to 1962.  He worked mostly as a janitor 
and in a mailroom after service.  The veteran stated that he 
had been aware of hearing loss since 1962 when he had had 
pain in his right ear.  He stated that he still experienced 
some pain and some tenderness in his right ear.  He also 
stated that he had been aware of some tinnitus since 1962, 
but did not know whether it was in the left or the right 
ear.  The examiner noted that review of the service medical 
records indicates that in 1962 he had a hemorrhagic lesion 
in the front of his ear but that otitis media was not 
diagnosed.  The examiner commented that the information in 
the claims folder did not indicate any evidence of otitis 
media or perforation at any time during his military career.  
The examiner stated that the audiogram performed in 1962 was 
recorded as normal, but that an audiogram in 1997 showed 
some evidence of bilateral hearing loss.  Clinical 
evaluation of the veteran's right ear revealed that his 
mastoid was negative and that his outer ear was well formed 
and without a congenital deformity.  The external canal was 
patent and of a normal size and configuration.  It was also 
without any stenosis, obstruction or foreign bodies.  Both 
tympanic membranes were very heavily scarred and heavily 
opacified, but no perforation and no retraction was noted.  
The tuning fork examination indicated that air conduction 
was greater than bone conduction bilaterally.  The following 
diagnosis was given:  bilateral hearing loss with tinnitus.  
The examiner noted that there was evidence that the veteran 
had had infection to both tympanic membranes, but that the 
time element was undetermined.  The examiner also stated 
that the "etiology of the veteran's hearing loss at the time 
of occurrence is undeterminable."  

On VA audiological evaluation in December 1999, it was noted 
that the claims file for the veteran had been reviewed.  It 
was noted that he had been a communication specialist during 
service and that his noise history included exposure to 
gunfire.  The veteran reported decreased hearing in his 
right ear for the past 38 years, as well as a history of ear 
infections, primarily involving the right ear.  

On the authorized audiological evaluation in December 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
70
70
LEFT
10
20
50
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The examiner summarized that the veteran exhibited a 
moderate to severe high frequency sensory neural hearing 
loss at 2000 through 4000 Hertz in the right ear.  

In a January 2000 statement, the veteran reported that his 
family physician had treated him with injections because of 
infections in the right ear, since his discharge from 
service.  However, he committed suicide in 1967 and records 
were not available.  

VA clinical records have been obtained.  The most recent 
cover the period from June 2001 to October 2002.  They show 
hearing complaints but do not provide any pertinent evidence 
which connects the current disability to disease or injury 
in service.  

Analysis.  As noted above, service connection requires three 
essential elements to establish entitlement.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  First, there must be 
current disability.  In this case, the recent audiometric 
examination establishes that a current disability exists.  
Second, there must be disease or injury during service, the 
service medical records show that in December 1961 the 
veteran was treated for a subcutaneous hemorrhagic effusion 
near his right ear.  Also, the veteran has reported exposure 
to gunfire noise during service.  He is considered competent 
to report what he actually experienced.  See Gregory v. 
Brown, 8 Vet. App. 563 (1996); 38 C.F.R. § 3.159(a)(2) 
(2002).  

The third factor, the one lacking in this case, is that 
there must be a nexus or connection relating the current 
disability to the disease or injury during service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  The Board 
has carefully weighed the evidence on this point.  

Evidence supporting the claim.  The Board's previous remand, 
decision and letter of August 2002 notified the veteran and 
his attorney of the need to establish a nexus.  
Nevertheless, there is no competent evidence connecting the 
current disability to disease or injury in service.  Whether 
the current disability had its etiology in service is a 
medical question which requires evidence from a competent 
medical professional.  The veteran's bald assertions of a 
connection are not competent evidence because he does not 
have the training or experience to provide a competent 
opinion on a medical question.  The recent private 
examination showed that the veteran now has a hearing loss 
disability, but did not link it to service.  The veteran's 
recent statement that, from discharge until the doctor's 
suicide in 1967, his family doctor treated him with 
injections for a continuing ear infection is not competent 
evidence of a continuity of symptoms or of a connection.  
See Warren v. Brown, 6 Vet App 4 (1993).  After searching 
the file, the Board is forced to conclude that there is no 
competent evidence connecting the current disability to 
disease or injury in service.  The Board did obtain a 
medical opinion but it did not support the claim.  Rather, 
it was against the claim, so it will be discussed below.  

Evidence against the claim.  There is competent evidence 
against the claim.  The service medical records show that 
the subcutaneous hemorrhagic effusion over the right ear was 
treated in December 1961.  The service medical records do 
not reflect actual involvement of the ear, any impact on 
hearing, or any residuals.  The medical evidence shows that 
this condition was successfully treated without residual 
disability.

Further evidence against the claim is found in the 
separation examination reports.  The veteran gave a history 
of ear problems.  He was examined and a doctor indicated 
that the veteran's ears and drums were normal.  Whispered 
and spoken voice tests were normal.  Audiometric testing had 
results which were not within the definition of a hearing 
loss disability.  The separation examination reports are 
highly probative because they were made just before the 
veteran left active service, they were done by a trained 
medical professional and were based on examination and 
testing of the veteran.  

Following service, there was no competent evidence that a 
sensorineural hearing loss was manifested during the first 
post service year.  Then approximately 35 years passed 
without complaints or findings of a hearing loss.  This gap 
is evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The physician, who examined the veteran in November 1999 and 
reviewed the results of the 1962 audiogram, stated that the 
results reflected normal hearing.  Additionally, the 
threshold level at 500 Hertz was 20 decibels on audiometric 
testing in 1997 and 1999.  Thus, the threshold of 25 
decibels at 500 Hertz in 1962 does not show that any chronic 
hearing loss was present at the time of the veteran's 
separation from service.  Moreover, the examiner 
specifically commented that the etiology of the veteran's 
right ear hearing loss was undeterminable. 

Conclusion.  Since there is no competent evidence connecting 
the current right ear hearing loss disability to disease or 
injury in service, and there is competent evidence against a 
connection, the Board must conclude that the preponderance 
of evidence is against the claim and deny the appeal.  


ORDER

Service connection for right ear hearing loss is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


